KLEINFELD, Circuit Judge,
dissenting:
I respectfully dissent.
I agree with Judge O’Scannlain that under the law as it stood until today, plaintiffs had standing and their case was ripe.1 They still do, under controlling Supreme Court law on standing.
We cannot and should riot shut the courthouse door to these litigants. The majority takes the position that there is no genuine controversy, because plaintiffs have no genuine and substantial risk that the law they challenge will be enforced against them. That proposition is unsupported by the record.
The majority’s discussion about the history of enforcement does not support its conclusion. The history matters when a law is in desuetude, but no one claims that this fairly new law is like some nineteenth century ordinance never enforced in living memory. This case involves a fairly recent law that protects rental rights for unmarried couples. What is in desuetude is not the law, but the old expression “living in sin,” that used to voice a social consensus condemning what the new law establishes as a right. The recent Alaska Supreme Court decisions in closely analogous cases establish, were there any doubt, that the law is actively enforced.2
The majority’s reference to “some day” intentions, based on Lujan v. Defenders of Wildlife,3 is irrelevant in this case. That doctrine rejects standing for plaintiffs who, for example, bring environmental lawsuits on the basis that, although they have never even been to the place affected by the proposed development, nevertheless “some day” might want to go there, and their *1149pleasure would be impaired were the development to proceed. For this case to be analogous to the “some day” environmental cases, it would have to involve a person who is not a landlord but might some day want to buy an apartment building, and if he did, would not want to rent to unmarried couples. Such a person would lack standing. But the plaintiffs in our case already have apartments that they rent out, and they have discriminated against unmarried couples, do discriminate, and will discriminate, because of their religious beliefs about the tenants’ sexual conduct. The landlords’ violations of the challenged law are not a “some day” possibility, but a yesterday, today, and tomorrow reality.
The only factor that cuts against standing is that the plaintiffs have not gotten caught. That is not much of a factor in a First Amendment case. The law is that standing in a First Amendment case does not have to await enforcement of the law against that individual. All it takes, as the majority concedes, is “a realistic danger of sustaining a direct injury as a result of the statute’s operation or enforcement” which is not “too imaginary” or “speculative” to support jurisdiction.4 It does not take much of an imagination to come up with the idea that these landlords, who have publicly asserted their presently existing policy of discriminating against unmarried couples, will get caught by the agency that has the affirmative duty of seeking out and remedying violations of the law that prohibits that kind of discrimination.
Here are two of the Supreme Court decisions that require us to hold the courthouse door open for these plaintiffs. In both, no enforcement action had been taken against the plaintiffs. In Doe v. Bolton,5 the Supreme Court held that physicians had standing to challenge an abortion law “despite the fact that the record does not disclose that any one of them has been prosecuted, or threatened with prosecution, for violation of the State’s abortion statutes.” he Court distinguished a case, as I have above, where “with a single exception, no one had ever been prosecuted” under a “moribund” century-old law.6 Likewise, in Babbitt v. United Farm Workers National Union,7 the Court held that a union had standing to challenge a law’s constitutionality where it alleged that it might inadvertently violate it, alleged “an intention to continue” in activities that might violate it, and the state had not “disavowed any intention” to prosecute, even though the penalty had never been applied to the kind of conduct at issue.
As for the majority’s prudential concern about the need for a record to show just whom plaintiffs propose to discriminate against,8 it is hard to take seriously the concern that we do not know whether plaintiffs mean to discriminate against such unmarried couples living together as a sister and brother, or a disabled individual with a resident caretaker of the opposite sex. Plaintiffs have been perfectly clear that they base their policy on a religious objection to what used to be called “living in sin,” that is, a man and woman sharing quarters in circumstances where sexual relations could be reasonably expected without being married to each other.
The Christian landlords in this case have demonstrated a higher risk of enforcement than the physicians and the labor union in Doe and United Farm Workers. The defendants might be able to deprive plaintiffs of standing by disavowing any intention to prosecute, but they have not. The “disavow” language in United Farm Workers puts the burden on the governmental enti*1150ty challenging standing to “disavow any intention” to enforce the law in the circumstances. Defendants have not disavowed any enforcement intentions; for all we know, they have a case ready to be filed as soon as our mandate issues.
The majority takes the position that to have standing in a First Amendment case, a person facing a realistic risk of enforcement of an unconstitutional statute has to have already violated it and been caught. Plaintiffs have already committed the violations, and propose to continue, but so far there has been no enforcement action against them. That is all that is missing from their standing case. But getting caught, or even violating the law in a way that creates a risk of getting caught, is not necessary for standing. “[W]hen fear of criminal prosecution under an allegedly unconstitutional statute is not imaginary or wholly speculative a plaintiff need not ‘first expose himself to actual arrest or prosecution to be entitled to challenge [the] statute.’ ”9
If the majority’s stretched standing doctrine arises out of concern about, resolving a difficult and important issue, I share the concern. This is a hard case, because the contours of Employment Division v. Smith10 are as yet undeveloped. Some would read the “hybrid” rights language in Smith so narrowly as to give it little practical applicability,11 and treat any facially neutral law as constitutionally permissible, despite a religious obligation of some to violate it. Others, like the original panel in this case,12 would read it more broadly. I doubt that Smith means that any facially neutral law stands, despite a religious obligation to violate it. Suppose, hypothetically, that a legislature passed a facially neutral law prohibiting circumcision, and that its reason was not anti-religious animus, but concern that the possible pain inflicted on the child exceeded the medical benefits from the procedure. Such a law would make it impossible for Jews and Moslems to practice one of their most sacred religious obligations. I suspect that under Smith, the no-circumcision law would be unconstitutional, by analogy to the no-parochial-schools law in Pierce v. Society of Sisters,13 because the no-circumcision law would abridge both the right to rear one’s children in one’s religion and the free exercise of one’s religion.14
Now the more difficult case, where it is hard to identify a “hybrid” right. Suppose that , a state or municipality prohibited without exception possession or consumption of alcohol, for the purpose of dealing with a widespread local problem of alcoholism. and crimes committed by inebriated people. This law would effectively prohibit Catholics and some Protestants from celebrating communion. Would such a law be constitutional under Smith, because neutral, without anti-religious animus, and not “hybrid”? I am troubled by the notion that Smith definitively answers the question in the negative, though it may. The Free Exercise Clause is not mere surplus-age. It establishes a constitutional right and has the force of law. Proper construction requires that the clause be construed to establish a right other than and in addition to the rights established by the Free Speech Clause, the Establishment Clause, and the Equal Protection Clause.
This case is somewhere in between my two hypothetical cases. Plaintiffs raise the question of whether the right to freely exercise one’s religion and the rights to free speech and to control one’s property *1151are hybrid rights like the ones excepted from Smith’s neutrality rule. It is a' serious question. They have standing to raise it. They are entitled to an answer. They genuinely and immediately need to know whether a constitutionally valid law prohibits them from acting as they are 'and have been in the exercise of their religious beliefs. I do not intimate what the answer should be, but am quite sure that we are not entitled under the law to slam the courthouse door on their suit requesting an answer.

. Thomas v. Anchorage Equal Rights Commission, 165 F.3d 692, 697-700 (9th Cir.1999); see Bland v. Fessler, 88 F.3d 729, 737 (9th Cir.1996); Adult Video Ass'n v. Barr, 960 F.2d 781, 786 (9th Cir.1992), vacated sub nom. Reno v. Adult Video Ass’n, 509 U.S. 917, 113 S.Ct. 3028, 125 L.Ed.2d 716 (1993), reinstated in relevant part, 41 F.3d 503 (9th Cir.1994); San Francisco County Democratic Central Comm. v. Eu, 826 F.2d 814 (9th Cir.1987), aff'd, 489 U.S. 214, 109 S.Ct. 1013, 103 L.Ed.2d 271 (1989).


. Swanner v. Anchorage Equal Rights Comm’n, 874 P.2d 274 (Alaska 1994); Foreman v. Anchorage Equal Rights Comm’n, 779 P.2d 1199 (Alaska 1989).


. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).


. Babbitt v. United Farfn Workers Nat’l Union, 442 U.S. 289, 298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979).


. Doe v. Bolton, 410 U.S. 179, 188, 93 S.Ct. 739, 35 L.Ed.2d 201 (1973).


. Id.


. Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979).


. Maj. op. at 1142 n. 8.


. United Farm Workers Nat'l Union, 442 U.S. at 302 (quoting Steffel v. Thompson, 415 U.S. 452, 459, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974)).


. Employment Division v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990).


. Kissinger v. Board of Trustees, 5 F.3d 177, 180 (6th Cir.1993).


. Thomas v. Anchorage Equal Rights Commission, 165 F.3d 692 (9th Cir.1999).


. Pierce v. Society of Sisters, 268 U.S. 510, 45 S.Ct. 571, 69 L.Ed. 1070 (1925).


. See Smith, 494 U.S. at 881, 110 S.Ct. 1595.